



EXHIBIT 10.1
























THE GOODYEAR TIRE & RUBBER COMPANY




DEFERRED COMPENSATION PLAN FOR EXECUTIVES


(As Amended and Restated Effective September 1, 2016)















--------------------------------------------------------------------------------





TABLE OF CONTENTS


Page
ARTICLE I - GENERAL


Section 1.1    Purpose ………………………………………………………..1
Section 1.2     Intent…………………………………………………………...1
Section 1.3     Effective Date………………………………………………….1
Section 1.4     Contractual Obligation of Employer…………………………..2


ARTICLE II
DEFINITIONS AND USAGE


Section 2.1    Definitions………………………………………………….….2
Section 2.2    Usage………………………………………………………….    9


ARTICLE III
ELIGIBILITY


Section 3.1     Eligibility to Defer Performance Compensation……………..    9
Section 3.2    Eligibility to Defer Salary…………………………………….    9


ARTICLE IV
COMPENSATION ELIGIBLE FOR DEFERRAL; NOTICE AND PARTICIPATION


Section 4.1    Performance Compensation……………………………………10
Section 4.2    Deferrable Salary ………………………………………………11
Section 4.3    Participation; Notice and Agreement Procedure……………….11
Section 4.4    Time for Filing Elections………………………………………12




ARTICLE V
[RESERVED]








(i)
















--------------------------------------------------------------------------------





Page


ARTICLE VI
ACCOUNTS AND REFERENCE INVESTMENT ELECTIONS


Section 6.1    Deferred Compensation…………………………………………    12
Section 6.2    Accounts……………………………………………………….    13
Section 6.3    Reference Investment Procedure………………………………    13
Section 6.4    Equivalents; Reference Investment Elections………..………..    13
Section 6.5    Failure to Elect Reference Investments…………………..……    15
Section 6.6    Adjustments to Account Balances……………………..………    15
Section 6.7    No Responsibility for Results of Reference Investment
Funds.        16


ARTICLE VII
PAYMENT OF DEFERRED COMPENSATION


Section 7.1    Distribution Events………………………………………….….….    17
Section 7.2    Elections of Deferral Period and Payment Forms………………….    20
Section 7.3    Minimum Balance………………………………………….……….. 21


    
ARTICLE VIII
PAYMENTS FROM THE PLAN


Section 8.1     Time, Amount and Form of Payment…………………..…………… 21
Section 8.2    Acceleration of Payment Upon Change of Control………………..... 22


ARTICLE IX
SOURCE OF PAYMENTS


Section 9.1    Payments from General Funds of Employers and Rabbi Trusts …... 22
Section 9.2    The Trusts……………………………………………………………. 22
Section 9.3    Contributions and Expenses………………………………….…..… 23
Section 9.4    Trustee Duties………………………………………………….…….. 23
Section 9.5    Reversion of Trust Funds to Company or Participating Employer….
23






(ii)





--------------------------------------------------------------------------------





Page
ARTICLE X
DESIGNATION OF BENEFICIARIES


Section 10.1    Designation Procedure……………………………………………….    24
Section 10.2    Payment to the Participant’s Representative…………………………    25
Section 10.3    Unclaimed Benefits…………………………………………………..    25


ARTICLE XI
ADMINISTRATION OF PLAN


Section 11.1    Administration…………………………………………………………25
Section 11.2    Allocation of Fiduciary Responsibilities; Composition and
     Powers of Committee……………………………………………………….25
Section 11.3    Indemnification ………………………………………………………. 27
Section 11.4    Claims Procedures……………………………………………………. 28


ARTICLE XII
AMENDMENT AND TERMINATION


Section 12.1 Amendment of the Plan…………………………………………..…….28
Section 12.2 Termination of the Plan……………………………………………..….29


ARTICLE XIII
MISCELLANEOUS PROVISIONS


Section 13.1    No Assignment………………………………………………………. 30
Section 13.2    Adoption of and Withdrawal from Plan by a Participating Employer
.     30
Section 13.3    Information Required…………………………………………………    31
Section 13.4    Elections by Eligible Employees……………………………………..    31
Section 13.5    Notices by Committee or any Employer………………………….…..31
Section 13.6     No Employment Contract or Commitment…………………………..    31
Section 13.7    Severability…………………………………………………………...    31
Section 13.8    Effect of IRS Determination………………………………………….    31
Section 13.9    Taxes and Withholding………………………………………………    31
Section 13.10     No Rights to Assets Created……………………………………….    32
Section 13.11     Precedent…………………………………………………………..    32
Section 13.12     No Guarantees……………………………………………………..    32
Section 13.13     Expenses……………………………………………………………..    32
Section 13.14     Claims of Other Persons……………………………………………    32
Section 13.15     Captions……………………………………………………………    32
Section 13.16     Validity of the Plan…………………………………………………..    32
Section 13.17 Plan Binding on Parties……………………………………………..    33
Section 13.18 Compliance with Section 409A of the Code……………...……….. 33





--------------------------------------------------------------------------------
















THE GOODYEAR TIRE & RUBBER COMPANY
DEFERRED COMPENSATION PLAN FOR EXECUTIVES


This restatement incorporates a September 1, 2016 amendment to allow certain
subsequent deferral elections by Participants. The prior 2008 Restatement
provided provisions for compliance with Section 409A of the Internal Revenue
Code for all benefits under this Plan that were not both earned and vested prior
to January 1, 2005 within the meaning of Section 409A of the Code ("Post-2004
Benefits"). All provisions of the Plan amended on or prior to December 3, 2002
apply to the accrued benefits that were earned and vested as of December 31,
2004 within the meaning of Section 409A of the Code ("Pre-2005 Benefits"). Where
a provision no longer applies under Section 409A, that Section will be shown as
the original applying to Pre-2005 Benefits ("Pre-2005 Provisions") and the
revised sections applying only to Post-2004 Benefits ("Post-2004 Provisions").
Nothing contained herein was intended to materially enhance a benefit or right
with respect to Pre-2005 Benefits under the Plan as of October 3, 2004 or add a
new material benefit or right to such Pre-2005 Benefits.






THE GOODYEAR TIRE & RUBBER COMPANY, an Ohio corporation (“Goodyear” or the
“Company”) hereby amends and restates the Deferred Compensation Plan for
Executives of the Company (the “Plan”) as hereinafter provided.


ARTICLE I
GENERAL


Section 1.1 Purpose. The purpose of the Plan is to promote the greater success
of Goodyear and its Subsidiaries by providing a means for a select group of
management and highly compensated employees of Goodyear and such subsidiaries
(whose positions enable them to make significant contributions to the
profitability, competitiveness and growth of the Company and its subsidiaries)
to defer certain incentive and salary compensation.


Section 1.2. Intent. The Plan is intended to be an unfunded, non-qualified plan
primarily for the purpose of providing the opportunity to officers and a select
group of management and highly compensated employees of the Company and
participating wholly-owned subsidiaries of the Company, as described under
Sections 201(2), 301(a)(3), and 401(a)(l) of ERISA, to defer certain
compensation. The Plan is not intended to be a plan described in Section 401(a)
of the Code.


Section 1.3. Effective Date. The original provisions of the Plan shall be
effective as of January 1, 2002. If the provision is implementing Code Section
409A requirements, the effective


1

--------------------------------------------------------------------------------





date will be January 1, 2005. Otherwise the effective date of any other
provision will be as specified in the plan, or if not specified, it will be the
date for which the applicable changes to the Plan were approved by the
Compensation Committee of the Goodyear Board of Directors and adopted by the
Goodyear Board of Directors. The rights, if any, of any Participant (as
hereinafter defined) in the Plan whose status as an employee of the Company or
any Participating Employer (as hereinafter defined) terminates for any reason
shall be determined pursuant to the Plan as in effect on the date such
Participant ceases to be an employee of the Company or any Participating
Employer, unless a subsequently adopted provision of the Plan states otherwise.




Section 1.4. Contractual Obligation of Employer. The obligation of the Company
and Participating Employers to make payments of Deferred Compensation (as
hereinafter defined) in accordance with the Plan are contractual, general
unsecured obligations and liabilities of the Company and, as applicable,
Participating Employers to pay for services in accordance with the terms of the
Plan. It is intended that payments of Deferred Compensation under the Plan shall
be paid from one or more Trusts (as hereinafter defined) established for that
purpose. If, and to the extent that, the assets of such Trusts are not
sufficient to make all payments of Deferred Compensation required by the terms
of the Plan, such shortfall shall be paid by the Company and, as applicable, the
Participating Employers. All Deferred Performance Amounts (as hereinafter
defined) and Deferred Salary Amounts (as hereinafter defined) will be recorded
in Accounts (as hereinafter defined) and, ordinarily, amounts equivalent thereto
will be transferred by the Company and, as applicable, the Participating
Employers to their respective Trusts. Each Participant may elect, from
alternatives available under the Plan, to have Deferred Performance Amounts and
Deferred Salary Amounts, if any, adjusted by amounts equivalent to the amounts
such Deferred Amounts, if any, would realize (as earnings, gains and losses, net
of expenses and taxes) if invested (for the relevant period) in one or more of
the mutual funds or other investment vehicles or reference rates designated from
time to time as the Reference Investment Funds (as hereinafter defined)
available under the Plan. No Participant or Beneficiary (as hereinafter defined)
shall have any right, title or interest whatever in or to any investment
reserves, accounts, trusts or other funds or assets that the Company or the
Participating Employers may purchase, establish, or accumulate to aid in paying
Deferred Compensation as and when due to the Participants under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust or a fiduciary relationship of
any kind between the Company (or a Participating Employer) and a Participant,
his or her Beneficiaries or any other person. Neither a Participant nor his or
her Beneficiaries shall acquire any right or interest under the Plan other or
greater than that of an unsecured creditor.




ARTICLE II
DEFINITIONS AND USAGE


Section 2.1. Definitions. Wherever used in the Plan, the following words and
phrases shall have the meaning set forth below, unless the context plainly
requires a different meaning:




2

--------------------------------------------------------------------------------





“Account” means the following “Accounts” to be maintained by the Committee for
each Participant for recordkeeping, measurement and accounting purposes;
provided, that any Plan assets will not be segregated among such “Accounts” and
each Participant will have only an unsecured contractual claim against his or
her Employer for the amount of his or her “Account” balances:


(a) Performance Plan Account. An Account to record the amount of a Participant’s
Performance Compensation deferred pursuant to the provisions of Article IV of
the Plan in respect of a Performance Grant Period, as from time to time adjusted
to reflect any and all Equivalents attributable to such Deferred Performance
Amount.


(b) Annual Salary Account. An Account to record the aggregate amount of a
Participant’s Salary deferred pursuant to the provisions of Article IV of the
Plan in respect of a Plan Year, as from time to time adjusted to reflect any and
all Equivalents attributable to such Deferred Salary Amount.


“Affiliate” and “Associate” shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended.


“Aggregate Deferred Amount” means, with respect to any Participant, the sum of
all Deferred Amounts with respect to such Participant during all Plan Years to
the date (or Valuation Date) on or as of which any determination of the amount
thereof is being or to be made.


“Agreement” and “Notice and Agreement” means an instrument executed and
delivered in accordance with Section 4.3 of the Plan, whereunder an Eligible
Employee elects and agrees with his or her Employer to (i) participate in the
Plan in respect of a Plan Year by deferring Performance Compensation or
Deferrable Salary, as the case may be, in accordance with Article IV of the Plan
(a Participant must enter into a separate Agreement in respect of the deferral
of Performance Compensation and a separate Agreement in respect of the deferral
of Salary each Plan Year in order to defer Performance Compensation and Salary),
(ii) defer all or a specific portion by either an amount or percentage of such
Performance Compensation or Deferrable Salary, and (iii) comply with and be
bound by all the terms and conditions of the Plan.


“Annual Salary Rate” means, with respect to each Plan Year: (i) if the Salary
Measurement Date is December 1 of the year preceding such Plan Year, the Salary
payable to an Employee during or in respect of the month of December of the year
preceding such Plan Year multiplied by twelve (12), or (ii) if the Salary
Measurement Date is an Eligibility Date, the Salary payable to an Employee
during or in respect of such person’s first full month of Employment multiplied
by twelve.


“Beneficiary” means any person or entity (including a trust or the estate of a
Participant) designated in a written instrument executed by a Participant and
delivered to the Committee in accordance with the provisions of Section 10.1 of
the Plan.


“Board” means the Board of Directors of Goodyear.




3

--------------------------------------------------------------------------------





“Change of Control Event” means (i) the first date that any one person, or more
than one person acting as a group (as defined in Treasury Regulation Section
1.409A-3(i)(5)(v)(B), acquires ownership of stock of the Company that, together
with stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of the Company; or
(ii) the first date any one person or more than one person acting as a group (as
determined under Treasury Regulation Section 1.409A-3(i)(5)(v)(B), acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; or (iii) the first date a majority of members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election. In any event, a change in Control Event only occurs to
the extent it qualifies as a change of Control Event under Treasury Regulation
Section 1.409A-3.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and regulations and rulings promulgated thereunder.


“Committee” means the Committee established under, and operating pursuant to the
provisions of, Article XI of the Plan.


“Company” means The Goodyear Tire & Rubber Company, its successors and any
corporation into which it may be merged or consolidated.


“Compensation Committee” means the Compensation Committee of the Board.


“Deferrable Salary” means, with respect to each Eligible Employee and with
respect to each Plan Year, that portion of such Eligible Employee’s Salary that
is net of all amounts required to be withheld for tax or any deductions pursuant
to elections for such deductions made prior to the Participant’s election to
defer under Section 4.4 for such Plan Year.


“Deferred Amount” means, with respect to any Participant and any Plan Year in
which the Salary or Performance Compensation would otherwise be payable absent
the deferral election, the sum of the Deferred Performance Amount and the
Deferred Salary Amount of such Participant during such Plan Year.


“Deferred Compensation” means, with respect to any Participant, the aggregate of
all Deferred Performance Compensation and Deferred Salary of such Participant
for all Plan Years to the date (or Valuation Date) on or as of which any
determination of the amount thereof is being or to be made.


“Deferred Performance Amount” means, with respect to any Participant and any
Performance Plan Period, the amount of Performance Compensation deferred by such
Participant for such Plan Year in which the Performance Compensation would
otherwise be payable absent the deferral election pursuant to Article IV of the
Plan.




4

--------------------------------------------------------------------------------





“Deferred Performance Compensation” means, with respect to any Participant and
any Plan Year, the sum of the Deferred Performance Amount in respect of such
Plan Year and all Equivalents attributable to, and credited (or charged) to the
Performance Plan Account in respect of, such Deferred Performance Amount to the
date (or Valuation Date) on or as of which any determination of the amount
thereof is being or to be made.


“Deferred Salary” means, with respect to any Participant and any Plan Year, the
sum of the Deferred Salary Amount in respect of such Plan Year and all
Equivalents attributable to, and credited (or charged) to the Annual Salary
Account in respect of, such Deferred Salary Amount to the date (or Valuation
Date) on or as of which any determination of the amount thereof is being or to
be made.


“Deferred Salary Amount” means, with respect to any Participant and any Plan
Year, the amount of Salary deferred by such Participant during such Plan Year
pursuant to Article IV of the Plan.


“Disability” or “Disabled” means:


(a)
(the following only applies as a Pre-2005 Provision to Pre-2005 Benefits) a
physical or mental condition of a Participant resulting from a bodily injury,
disease, or mental disorder which renders the Participant incapable of
continuing in the Employment of any Employer or other Affiliate of the Company
and results in such Participant receiving or being entitled to receive benefits
under the Company’s Long Term Disability Income Plan or the Retirement Plan (or,
if such Participant is then an Employee of a Participating Employer, under
similar plans, if any, of such Participating Employer).

(b)
(the following only applies as a Post-2004 Provision to Post-2004 Benefits) a
Participant is disabled if the Participant receives at least 12 months of the
Company’s Long-Term Disability Benefits for Salaried Employees provided that the
definition of disability under such plan remains in compliance with Treasury
Regulation Section 1.409A-3(i)(4).



“Eligibility Date” means the first date on which an Employee is designated as
first eligible to participate in the Plan or any other nonqualified deferred
compensation plan that is aggregated with this Plan under Section 409A of the
Code.


“Eligible Employee” means any Employee of an Employer who, at the time the
determination thereof is being or to be made, either meets the requirements of
(A) or is designated pursuant to (B):


(A)     The Employee is
(i) either
(1) employed within the United States of America, or
(2) employed as an expatriate outside the United States and the Company can
validate that participation by such Employee is not illegal under foreign


5

--------------------------------------------------------------------------------





law applicable to such Employee and will have no adverse tax implications to the
Company,
(ii) is a citizen or resident (green card holder) of the United States of
America, and
(iii) is either
(y) a participant in a Performance Plan for the then current Plan Year, or
(z) has an Annual Salary Rate of at least the amount provided by Section
401(a)(17) of the Code for the Plan Year, or
(B)
is designated by Chief Executive Officer as being eligible to participate in the
Plan for the Plan Year.”



“Employee” means any person who is a full-time salaried employee of an Employer.


“Employer” means and includes, as of the time at which a determination thereof
is being or to be made, the Company or any Participating Employer, or their
respective successors and assigns that adopt the Plan.


“Employment” means the fact that and the period during which an Employee is
regularly employed by an Employer.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and regulations and rulings promulgated thereunder.


“Equivalent” means, as at any time as of which any determination thereof is
being or to be made, the net amount (of the earnings, gains, losses, expenses
and taxes in respect of applicable Reference Investment Funds) attributed to any
Deferred Performance Amount, or Deferred Salary Amount, and credited (or
charged) to the related Account, in accordance with the provisions of Article VI
of the Plan.


“Net Performance Compensation” means the amount of Performance Compensation
after withholding for taxes and other deductions that would apply to Deferred
Compensation.


“Participant” means any, and includes each, (i) Eligible Employee participating
or a former Eligible Employee who continues to have deferrals because of
participation in the Plan in accordance with Articles III and IV of the Plan.


“Participating Employer” means each Subsidiary of the Company which is organized
and existing under the laws of the United States of America or any state thereof
that adopts the Plan by action of its board of directors and enters into a Trust
Agreement.


“Performance Compensation” means any amount earned by and payable to an Eligible
Employee under all Performance Plans during any Plan Year thereof.


“Performance Grant” means an award (not including any award of stock options or
stock appreciation rights) made pursuant to the 2013 Performance Plan (or
successor plan thereof) that (i) is denominated in units (and not in actual
shares of stock), (ii) is payable solely in cash, and (iii)


6

--------------------------------------------------------------------------------





will be earned, if at all, based upon the achievement of specified performance
goals for one or more Plan Years during a specified Performance Grant Period.


“Performance Grant Period” means the total period with respect to which a
Performance Grant is awarded and if earned is not payable until after such
period is completed, including any period of continued service required after
the achievement of applicable performance goals for any Plan Year within the
Performance Grant Period.


“Performance Plan” means any or all of the following: (i) the Goodyear
Performance Recognition Plan, (ii) the Management Incentive Plan for any
Performance Plan Year, or (iii) a Performance Grant, (payouts, if any, in
respect of which would be made in the year following the applicable Performance
Plan Period), as approved by the Compensation Committee, or any plan designated
by the Compensation Committee as the successor to any such plan.


“Performance Plan Period” means either the Performance Plan Year or the
Performance Grant Period.


“Performance Plan Year” means the period commencing January 1 and ending on
December 31 in respect of which there is a Performance Plan in effect that has a
one year performance period, where the payout, if any, thereunder will be made
no later than March 15th of the following year.


“Plan Year” means each period of one year beginning January 1 and ending
December 31.


“Recordkeeper” means that person or entity selected from time to time by the
Committee to establish and maintain Accounts and other records and to perform
related services in respect of the Plan and the Trusts.


“Reference Investment Funds” means those mutual funds, bank common trust funds,
insurance contracts and other investment vehicles and reference rates which, in
accordance with the provisions of Article VII of the Plan, are used as the
reference for the determination and measurement of Equivalents to be attributed
to the Deferred Amounts of Participants, as from time to time selected by the
Compensation Committee pursuant to the provisions of Article VII of the Plan and
identified at Annex I to the Plan.


“Retirement” means, (i) for pre-2005 Benefits with respect to any Participant,
the termination of employment with the Company (or other Participating Employer)
after either 30 years of service or 10 years of service and the attainment of
age 55.


(ii) for Post-2004 Benefits with respect to any Participant, a separation from
service with the Company (or other Participating Employer) after 10 years of
service and attainment of age 55. For purposes of establishing whether an
employee has had a separation from service, the employee will be deemed to have
a separation from service on the date of retirement, if the employee after the
date of retirement is not reasonably anticipated to provide a level of bona fide
services that exceeds 25% of the average level of bona fide services provided by
the employee in the immediately


7

--------------------------------------------------------------------------------





preceding 36 months (or the total period of employment, if less than 36 months),
within the meaning of Section 409A of tax code.


“Retirement Plan” means a defined benefit pension plan of the Company or an
Affiliate qualified under Section 401(a) of the Code, as amended and in effect
from time to time.


“Salary” means the amount of base salary (as determined before any contributions
to the Savings Plan (or any similar plan of any Participating Employer) and
before any withholding for taxes, payroll taxes or charges and deductions for
benefits provided by the Company or any other Employer) paid or payable to an
Employee during the period in respect of which a determination with respect to
such base salary is being or to be made.


“Salary Measurement Date” shall mean, with respect to each Plan Year: (i) with
respect to each person who is an Employee on the first day of such Plan Year,
December 1 of the year preceding such Plan Year; and (ii) in respect of each
person who becomes an Employee during such Plan Year, the Eligibility Date of
such Employee.


“Savings Plan” means any plan of the Company or an Affiliate that meets the
requirements of Section 401(k) of the Code, as amended and in effect from time
to time.


"Specified Employee" (term only applies to Post-2004 Provisions) means an
employee who is a specified employee in accordance with Section 409A of the
Code. The specified employee identification date for the Plan is December 31 of
each year. The specified employee effective date for the Plan is each following
January 1.


“Subsidiary” means any corporation, joint venture or other entity of which (or
in which) more than 50% of the outstanding capital stock, or interest in the
profits, is owned by the Company and one or more other Subsidiaries, or by one
or more other Subsidiaries.


“Trust” or “Trust Fund” means each of (i) the “Rabbi Trust” to be established
under a Trust Agreement to be entered into by the Company to receive and invest
amounts transferred to it by the Company for future payment as Deferred
Compensation under the Plan, which trust’s assets will be subject to the claims
of general creditors of the Company, and (ii) each “Rabbi Trust” established
under a Trust Agreement entered into by a Participating Employer to receive and
invest amounts transferred to such “Rabbi Trust” by such Participating Employer
for future payment as Deferred Compensation under the Plan, which trust’s assets
will be subject to the claims of general creditors of the Participating Employer
establishing such “Rabbi Trust”; and “Trusts” and “Trust Funds” means all such
Trusts and Trust Funds.


“Trust Agreement” means each of (i) a Rabbi Trust Agreement between the Company
and the Trustee to provide for the Trust to be established by the Company, and
(ii) a similar agreement between a Participating Employer and such Trustee; and
“Trust Agreements” means all such Trust Agreements.




8

--------------------------------------------------------------------------------





“Trustee” means the individual(s), corporation(s) or other entity(ies) appointed
by the Company and each of the Participating Employers, pursuant to the Trust
Agreements, to hold and manage the Trust Funds as “Rabbi Trusts”.


“Valuation Date” means the close of each business day during each Plan Year, of
which the Trustee will determine the fair market value of the Trust Fund and the
Recordkeeper will determine the amount (balance) of each Account.


Section 2.2. Usage. Except where otherwise indicated by the context, any
masculine terminology used herein shall also include the feminine and vice
versa, and the definition of any term herein in the singular shall also include
the plural and vice versa.




ARTICLE III
ELIGIBILITY


Section 3.1. Eligibility to Defer Performance Compensation. Any Eligible
Employee who participates in a Performance Plan during a Plan Year may elect to
defer all or certain portions of his or her Performance Compensation in respect
of each Performance Plan Period commencing on (a) January 1 of any year in the
amount, for the deferral period and in the manner provided in the Plan, if such
Employee was an Eligible Employee at January 1 of such Performance Plan Year or
if the Performance Plan Period is more than one year, January 1 of the first
year of the Performance Plan Period, or (b) commencing on the date the election
becomes irrevocable if the Eligibility Date of such Employee occurs during the
period January 2 through August 31, inclusive, of such Performance Plan Year or
if the Performance Plan Period is more than one year, the first year of the
Performance Plan Period.


(The following only applies as an additional Post-2004 Provision of Section 3.1
applying to Post-2004 Benefits)


The Performance Compensation subject to deferral by any Employee eligible under
Section 3.1(b) shall be limited to the amount of Performance Compensation that
is equal to the Performance Compensation earned by such Employee during the
Performance Plan Period multiplied by a percentage determined where the
numerator is the number of days remaining in the Performance Plan Period after
the election becomes irrevocable and the denominator is the total number of days
in the period commencing with the Eligibility Date and ending on the last day in
the Performance Plan Period.


Section 3.2. Eligibility to Defer Salary. Any Eligible Employee who has at least
an Annual Salary Rate in the amount provided by Section 401(a)(17) of the Code
of the Plan Year, may elect to defer all or certain portions of his or her
Deferrable Salary in respect of any Plan Year commencing on (a) January 1 of any
year in the amount, for the deferral period and in the manner provided for
herein if such Employee was an Eligible Employee at January 1 of such Plan Year
using December 1 of the year preceding such Plan Year as the Salary Measurement
Date, or (b) commencing on the date the election becomes irrevocable if the
Eligibility Date of such Employee was during the


9

--------------------------------------------------------------------------------





period January 2 through August 31, inclusive, of such Plan Year and on his or
her Eligibility Date such Employee was an Eligible Employee, determined using
his or her Eligibility Date as the Salary Measurement Date.


(The following only applies as an additional Post-2004 Provision of Section 3.2)


The election will only apply to Deferrable Salary earned beginning with the
second payroll period commencing immediately after the election becomes
irrevocable.






ARTICLE IV
COMPENSATION ELIGIBLE FOR DEFERRAL: NOTICE AND PARTICIPATION


Section 4.1. Performance Compensation. (a) Any Eligible Employee meeting the
requirements of Section 3.1 may elect (within the time period specified in
Section 4.4 of the Plan) to defer the payment of all or a portion of his or her
Performance Compensation in respect of any Performance Plan Period, in which
event such Deferred Performance Amount (as adjusted by related Equivalents)
shall be payable as Deferred Performance Compensation under the Plan. An
Eligible Employee may specify all or any portion of his or her Performance
Compensation in respect of a Performance Plan Period for deferral; provided,
that: (i) if expressed as a dollar amount, the amount of Performance
Compensation to be deferred shall be $3,600 or any greater dollar amount thereof
which is a multiple of $100; and (ii) if expressed as a percentage of
Performance Compensation in respect of such Performance Plan Period, the amount
of Performance Compensation to be deferred shall be 5% or any greater whole
percentage thereof. If a Participant selects a dollar amount of Performance
Compensation for deferral and the amount so selected exceeds the amount of
Performance Compensation available for deferral, the Participant shall be deemed
to have elected to defer 100% of his or her Net Performance Compensation for
such Performance Plan Period.


(b) In the event the amount of a Participant’s Performance Compensation in any
Plan Year not deferred pursuant to the Plan is not sufficient to pay all
required withholding and payroll taxes then the amount of Performance
Compensation subject to deferral in such Plan Year may be reduced by the amount
necessary to provide for the payment of such taxes.


(The following only applies as a Pre-2005 Provision to Pre-2005 Benefits)


If any election would result in the deferral of less than $3,600 of Performance
Compensation in a Plan Year, such election will be invalid and no deferral of
Performance Compensation will be made pursuant to such election.


Section 4.2. Deferrable Salary. Any Eligible Employee meeting the requirements
of Section 3.2 may elect (within the time period specified in Section 4.4 of the
Plan) to defer the payment of all or a portion of his or her Deferrable Salary
in respect of any Plan Year, in which event such Deferred Salary Amount (as
adjusted by related Equivalents) shall be payable as Deferred Salary
Compensation under the Plan. An Eligible Employee may specify any portion of
Deferrable


10

--------------------------------------------------------------------------------





Salary in respect of a Plan Year for deferral; provided, that: (i) if expressed
as a dollar amount, the amount of Salary to be deferred shall be $3,600 or any
greater amount which is a multiple of $100, and (ii) if expressed as a
percentage of Deferrable Salary for such Plan Year, the amount of Salary to be
deferred shall be 5 % of Deferrable Salary for such Plan Year or any greater
whole percentage thereof.


In the event the amount of a Participant’s Salary in any Plan Year not deferred
pursuant to the Plan is not sufficient to pay all required tax withholdings,
payroll taxes and benefit contributions relating to changes to cafeteria plan
elections, then the amount of Deferrable Salary subject to deferral in such Plan
Year may be reduced by the amount necessary to provide for the payment of such
taxes and benefit contributions.


(The following only applies as a Pre-2005 Provision to Pre-2005 Benefits):


If any election would result in the deferral of less than $3,600 of Deferrable
Salary during the Plan Year, such election will be invalid and no deferral of
Salary will be made pursuant to such election.


Section 4.3. Participation: Notice and Agreement Procedure. (a) Any Eligible
Employee may become a Participant by giving timely notice of the Net Performance
Compensation or Deferrable Salary such Eligible Employee desires to defer by
executing and delivering to the Committee an Agreement as provided in this
Section 4.3 and in Section 4.4 of the Plan.


(b) Each Eligible Employee may elect to defer all or a portion (within the
limits specified at Sections 4.1 and 4.2 of this Article IV) of his or her Net
Performance Compensation for any Performance Plan Period or Deferrable Salary
for any Plan Year (as each is adjusted by related Equivalents) for payment as
Deferred Compensation under the Plan by executing and delivering to the
Committee (within the time limits specified in respect of elections to defer
specified at Section 4.4 of the Plan) one or more Agreements. Each Agreement
shall provide, among other things, for (i) the amount (expressed in dollars) or
portion (expressed as a percentage) of Net Performance Compensation or
Deferrable Salary to be deferred, (ii) the period such amount shall be deferred
and the form of payment in accordance with Section 7.1(d), and (iii) the
Reference Investment Fund or Funds with reference to which the Deferred Amounts
will be attributed Equivalents in accordance with Article VI of the Plan, all in
accordance with the Plan and the Rules of the Committee.


(c) Each Agreement shall be in one of the alternative forms as prescribed by the
Committee and shall be properly completed and executed by the Participant and
delivered to the Committee within the periods for the filing thereof specified
in Section 4.4 of the Plan. Any electronic election will be deemed executed upon
sending by Participant from a secure platform which incorporates protected
individual accounts.


(d) An Agreement shall be effective no earlier than the date on which it is
delivered to the Committee and shall continue in effect (unless sooner
terminated in accordance with the provisions of the Plan and the Agreement)
until the Deferred Performance Compensation or Deferred Salary attributable to
such Agreement has been paid in accordance with the Plan.


11

--------------------------------------------------------------------------------







Section 4.4. Time for Filing Elections. Any Agreement to defer Net Performance
Compensation in respect of any Performance Plan Period or Deferrable Salary in
respect of any Plan Year shall be filed with the Committee by and shall become
irrevocable as of:


(a) With respect to Performance Compensation in respect of any Performance Plan
Period: (i) in the case of an Eligible Employee at the first day of such
Performance Plan Period, (A) for Plan Years prior to January 1, 2005, March 30
of the applicable Performance Plan Year, (B) for Plan Years beginning January 1,
2005 and ending December 31, 2008, June 30th of the applicable Performance Plan
Year, and (C) for Performance Plan Periods beginning after December 31, 2008 the
day immediately prior to the commencement of the applicable Performance Plan
Period in respect of which such deferral election is being or to be made; and
(ii) in the case of an Eligible Employee who first becomes eligible to defer
amounts under this Plan during a Plan Year, (within the meaning of Section 409A
of the Code and after applying the aggregation rules) the 30th day after the
Eligibility Date of such Eligible Employee, but in no event shall such election
be permitted after September 30 of such Performance Plan Year or if the
Performance Plan Period is greater than one year, no later than September 30th
of the first year of the Performance Plan Period.


(b) With respect to Deferrable Salary in respect of any Plan Year: (i) in the
case of an Eligible Employee at January 1 of such Plan Year, December 31 of the
calendar year prior to the Plan Year in respect of which such election to defer
Salary is being made; and (ii) in the case of an Eligible Employee whose
Eligibility Date occurs during such Plan Year, the 30th day after the
Eligibility Date of such Eligible Employee, but in no event shall any such
election be permitted after September 30 of such Plan Year.




ARTICLE V
[RESERVED]






ARTICLE VI
ACCOUNTS AND REFERENCE INVESTMENT ELECTIONS


Section 6.1. Deferred Compensation. A Participant’s Deferred Compensation shall
be equal to the total amount of all Deferred Amounts of such Participant, plus
all Equivalents attributable to each Deferred Performance Amount and each
Deferred Salary Amount of such Participant, and credited (or charged) to, each
of the Performance Plan Accounts and Annual Salary Accounts of such Participant
pursuant to this Article VI.


Section 6.2. Accounts. The Company and each Participating Employer shall
establish and maintain, or cause to be established and maintained, pursuant to
the terms of the Plan Accounts for each Participant, consisting of Performance
Plan Accounts, each of which will be credited with the Deferred Performance
Amount of such Participant in a Plan Year and Annual Salary Accounts, each of
which will be credited with the Deferred Salary Amount of such Participant
during such Plan


12

--------------------------------------------------------------------------------





Year, in each case to be adjusted by Equivalents attributable thereto in
accordance with this Article VI. In respect of each Participant, a separate
Performance Plan Account shall be established and maintained in respect of each
Plan Year, the balance of which at any Valuation Date represents the amount of
such Participant’s Deferred Performance Compensation for such Plan Year. In
respect of each Participant, a separate Annual Salary Account shall be
established and maintained in respect of each Plan Year, the balance of which at
any Valuation Date represents the amount of such Participant’s Deferred Salary
Compensation for such Plan Year. All amounts (of Equivalents) credited (or
charged) to an Account shall be credited (or charged) solely for purposes of
measurement, accounting, computation and recordkeeping. The obligation of an
Employer to pay the amount in its Accounts is its general, unsecured contractual
obligation and any assets maintained by such Employer to satisfy such claims
shall be subject to the claims of such Employer’s general creditors.


Section 6.3. Reference Investment Procedure. At the time a Participant makes his
or her election to defer Performance Compensation or Salary in respect of any
Plan Year, such Participant may express his or her choice of Reference
Investment Fund or Funds and the allocation of his or her Performance Plan
Account and Annual Salary Account among one or more such Reference Investment
Funds. The Compensation Committee shall have absolute discretion in the
selection of Reference Investment Funds available and may, from time to time,
change the available Reference Investment Funds as it deems appropriate. Any
such change of Reference Investment Funds shall be communicated to Participants
in accordance with procedures adopted by the Committee.


Section 6.4. Equivalents: Reference Investment Elections. (a) In accordance with
elections made by Participants in accordance with Section 6.3 and this Section
6.4, each Deferred Performance Amount and Deferred Salary Amount will be
credited with earnings and gains and charged with losses, expenses and taxes in
amounts equal to the amount such Deferred Performance Amount or Deferred Salary
Amount would have been credited, net of all losses, expenses and taxes, or
charged (where such losses, expenses and taxes exceeded earnings and gains) if
such Deferred Performance Amount or Deferred Salary Amount had been invested
during the relevant period in one or more of the Reference Investment Funds in
accordance with such election (such amounts being herein referred to as
“Equivalents”). On a Valuation Date an Account will be credited with all such
earnings and gains, net of all losses, expenses and taxes, or charged for any
losses, expenses and taxes to the extent such amounts exceed earnings and gains,
such Deferred Performance Amount or Deferred Salary Amount as would have accrued
if such amounts had been invested in the Reference Investment Funds selected
from time to time by such Participant (or, if applicable, in accordance with
Section 6.5 of the Plan). Equivalents in respect of any Deferred Performance
Amount or Deferred Salary Amount (or portion thereof) shall be equal to the
amount of increase or decrease, as the case may be, net of all expenses and
taxes which would have been incurred, in the value of such Deferred Amount had
such Deferred Amount been invested in the applicable Reference Investment Fund
or Funds (in accordance with the Participant’s elections as from time to time in
effect or, if applicable, in accordance with Section 6.5 of the Plan) from the
date deferred through the applicable Valuation Date.


    (b) Reference Investment Funds Available. The Company and the Recordkeeper
will maintain records in respect of the Accounts of each Participant which
measure in accordance with


13

--------------------------------------------------------------------------------





the elections made by such Participant in respect of his or her Deferred Amounts
the earnings, gains and losses attributable to such Deferred Amounts as though
invested in one or more of the Reference Investment Funds within the categories
described below, as specifically selected by the Compensation Committee and
identified at Annex I to the Plan:


(1) Reference Money Market Fund. The reference investment shall be a mutual fund
or bank common trust fund which invests in various short-term U.S. Government
securities and/or similar instruments, including Treasury Bills, certificates of
deposit and other high quality instruments.


(2) Reference Equity Index Fund. The reference investment shall be a mutual fund
or bank common trust fund which invests in common stocks of companies comprising
the S&P 500 Index on a weighted basis substantially similar to the weighting of
the S&P 500 Index.


(3) Reference Bond Fund. The reference investment shall be a mutual fund or bank
common trust fund which invests in a diversified portfolio of government and
high quality corporate bonds (generally A rated or higher) with average
maturities of up to 5 years.


(4) Reference Balanced Fund. The reference investment shall be a mutual fund or
bank common trust fund which invests primarily in S&P 500 equities and
government and corporate bonds.


(5) Reference Growth Fund. The reference investment shall be a mutual fund which
focuses on growth equities.


(c) Changes in Reference Investment Funds Available. The Reference Investment
Funds available to Participants may be changed at any time and from time to time
by the Compensation Committee. The Committee will give timely notice of any such
change to each Participant. A Participant must change his or her election before
implementation of such change if such change eliminates the availability of a
Reference Investment Fund which was being used to measure Equivalents to be
credited (or charged) to any Account of such Participant.


(d) Plan Investment Elections. Participants shall make their reference
investment elections using the following procedures:


(1) Initial Election For Deferred Amounts. At the time any election to defer
Performance Compensation or Salary is made a Participant can elect to have the
Deferred Performance Amount or the Deferred Salary Amount, as the case may be,
accrue Equivalents related to one or more of the Reference Investment Funds in
five percent (5%) increments; provided, that the Participant must complete his
or her investment election no later than the deadline established by the
Committee.


(2) Change in Investment Election. Effective for the close of any business day,
a Participant may change his or her investment election for all of his existing
Accounts in 5


14

--------------------------------------------------------------------------------





percent increments. Such election will affect all Deferred Amounts and the
balance of all existing Accounts, but shall not affect any Accounts thereafter
established in respect of future deferrals. To effect a change, the Participant
must complete his investment election under guidelines established by the
Committee.


(e) Allocation of Reinvestments of Reference Investment Fund Distributions. All
Equivalents (earnings, gains and losses net after expenses and taxes)
attributable to any Account as measured in respect of any Reference Investment
Funds will be deemed to include any distributions by such Reference Investment
Fund, which distributions shall be deemed to be reinvested in the same Reference
Investment Fund after deducting any expenses and taxes attributable to such
reinvestment.


(f) Special Election Rules. The Committee may permit (1) Participants to elect
to have their Accounts allocated among available Reference Investment Funds in
increments greater or lesser than 5 percent, (2) more options of Reference
Investment Funds, (3) other election filing dates, and/or (4) any other
variations as it considers proper, under regulations adopted by the Committee
and published to Participants.


Section 6.5. Failure to Elect Reference Investments. Any portion of an Account
of a Participant with respect to which such Participant has not indicated to the
Committee a Reference Investment Fund (whether due to the failure of the
Participant to timely complete and file his or her election or otherwise) shall
be deemed to accrue Equivalents as though such portion of the Account were
invested in the Reference Money Market Fund, or in such other investment or
reference rate as the Compensation Committee may select.


Section 6.6. Adjustments to Account Balances.


(a) Regular Valuation Dates. As of each Valuation Date, the Company and the
Recordkeeper will determine the fair market value of each Account of each
Participant. On each Valuation Date, each Account will be adjusted to reflect
the following events in order since the preceding Valuation.


(1) The increase or decrease in the amount of Equivalents (the pro rata share of
the net earnings, gains and losses, net of expenses and taxes of the Reference
Investment Fund or Funds in which the Account is deemed to be invested);


(2) Deferred Amounts in a new Account;


(3) Distributions, if any, from the Account; and


(4) Changes in Reference Investment Fund or Funds under Section 6.4(d)(2) of the
Plan.


(b) Valuations Binding. In determining the value of each Account of each
Participant, the Committee will exercise its best judgment as to the value of
such Account. All determinations of value of Accounts shall be binding upon
Participants and their Beneficiaries.


15

--------------------------------------------------------------------------------





    
(c) Allocation Date. All allocations of Equivalents will be considered to have
been made as of the Valuation Date, regardless of when allocations are actually
made.


(d) Statements of Account Balances. As soon as practicable after the end of each
Plan Year, the Committee will provide to each Participant, or his or her
Beneficiary, a statement showing with respect to each Account of such
Participant: (1) the balance of such Account on January 1 of such Plan Year, (2)
all Equivalents attributable to such Account during such Plan Year, (3) all
distributions from such Account during such Plan Year and (4) the balance of
such Account on December 31 of such Plan Year. During each Plan Year, the
Committee may provide statements quarterly setting forth the balance of each
Account of a Participant as at the end of a quarter and such other information
in respect thereof as the Committee shall deem appropriate. If a Participant has
Accounts with more than one Employer, the reports and records relating to such
Accounts will be reported to the Participant without indicating which Employer
established the Account, unless such Employer is bankrupt or insolvent.


(e) Correction of Mistakes. In the event the Committee discovers that a mistake
has been made in an allocation to or distribution from any Account, or any other
mistake which affects an Account, it will correct the mistake as soon as
practicable. If an overpayment has been made, the Committee will seek cash
reimbursement. (i) For pre-2005 Benefits, if an underpayment has been made, the
amount of the underpayment will be paid pursuant to Article XIII unless the
Committee determines the amount to be minimal, in which case it will be paid as
a lump sum payment. (ii) For post-2004 Benefits, if an underpayment has been
made, the amount of underpayment will be made as soon as possible.


Section 6.7. No Responsibility for Results of Reference Investment Funds. The
Company shall not, and the Participating Employers, the Board of Directors, the
Compensation Committee and the Committee shall not, have any responsibility or
liability in the event any Reference Investment Fund selected by any Participant
shall result in any reduction in any Deferred Amount or reduce from one
Valuation Date to the next Valuation Date the amount of such Participant’s
Deferred Compensation or fail to result in any increase of Deferred
Compensation.




ARTICLE VII
PAYMENT OF DEFERRED COMPENSATION


Section 7.1. Distributions Events. Deferred Compensation under the Plan shall be
payable as follows:


(a) Separation from service for Other than Retirement, Death or After Becoming
Disabled. In the event that a Participant’s Employment with the Company or any
Participating Employer shall be terminated by reason of voluntary termination,
layoff due to job elimination or job relocation, involuntary termination for any
reason or any other termination for any other reason other than Retirement,
Death or after becoming Disabled, the entire amount of his or her Deferred
Compensation shall be paid within sixty (60) days after such termination of
Employment; provided,


16

--------------------------------------------------------------------------------





however, that if a Participant immediately upon termination becomes an employee
of any Subsidiary of the Company, such Participant shall not be deemed to have
had a separation from service with the Company until the Participant’s
termination from the Subsidiary and all members of the control group (as defined
under Section 414 of the Code) of the Company for the purpose of this Section
7.1, although such Participant shall no longer be an Eligible Employee if such
Subsidiary is not a Participating Employer.


(The following is an additional provision applying only as a Post-2004 Provision
to Post-2004 Benefits)


Further provided, that if the Participant is a Specified Employee upon
separation from service, then the entire amount of Deferred Compensation shall
be payable on the first business day that is more than six (6) months following
the separation from service.


The phrase termination of employment, or words to a similar effect, shall mean a
separation from service within the meaning of Section 409A of the Code, except
that for purposes of establishing whether an employee has had a separation from
service, the employee will be deemed to have a separation from service on the
date of termination, if the employee after the date of termination is not
reasonably anticipated to provide a level of bona fide services that exceeds 25%
of the average level of bona fide services provided by the employee in the
immediately preceding 36 months (or the total period of employment, if less than
36 months), within the meaning of Section 409A of tax code.


(b) Death of Participant. In the event of a Participant’s death (whether before
or after his or her Retirement or Disability), the entire amount of his or her
Deferred Compensation shall be paid to his or her Beneficiaries in a lump sum
within sixty (60) days after the date of such Participant’s death.


(c) Separation from Service by Retirement or Becoming Disabled. In the event a
Participant shall separate from service after meeting the requirements for
Retirement or becoming Disabled, the distribution of his or her Deferred
Compensation shall be made in accordance with the election of such Participant
made in accordance with subsection (d), subsection (e) or subsection (f) of this
Section 7.1, (i) or, if no election has been made by such Participant, in
accordance with Section 7.2 of the Plan.


(d) In accordance with Elections. If Deferred Compensation has not been paid
pursuant to subsections (a) or (b) above, then it shall be paid pursuant to the
time and form of the elections made pursuant to this subsection (d). A
Participant must, at the time he or she notifies the Committee of his or her
election to have all or a portion of his or her Deferrable Salary or Net
Performance Compensation in respect of any Plan Year payable as Deferred
Compensation under the Plan and, to the extent applicable, at the time of a
Subsequent Deferral Election made in accordance with Section 7.1(f), specify the
payment of such Deferred Compensation only in the following forms thereof:




17

--------------------------------------------------------------------------------





(i)(only applies as a Pre-2005 Provision) In a lump sum on the 15th of January
following the second anniversary of the date such election of the Deferred
Salary Amount or Deferred Performance Amount was made;


(Only applies as a Post-2004 Provision) In a lump sum on the 15th of the
    January following the specified anniversary of the end of the Plan Year the
Deferred Compensation was earned, unless the deferral is in respect to a
Performance Grant Period greater than 1 year, then following the specified
anniversary of the end of the Performance Grant Period in which the award would
have otherwise been payable in the immediate subsequent year, in either case,
where the Participant specifies an anniversary of between 2 and 20 years at the
time of election to defer; or


(ii) In a lump sum on the fifteenth (15th) day of January of the year following
the year of such Participant’s Retirement or Disability (the following clause
only applies as a Post-2005 Provision with respect to Post-2005 Benefits)
provided, however, that if the Participant is a Specified Employee upon
Retirement, the Lump Sum shall be payable on the later of (1) the first business
day that is more than six (6) months following Retirement or (2) the fifteenth
day of January of the year following the year of such Participant’s Retirement;
or


(iii) (the following only applies as a Pre-2005 Provision) In annual
installments over a period of not less than five (5) or more than fifteen (15)
years, commencing in each case on the 15th day of January of the year following
the date of such Participant’s Retirement or Disability, each installment to
equal the aggregate amount of all Deferred Compensation of such Participant then
remaining in his or her Account or Accounts subject to such election, determined
as at the Valuation Date immediately prior to such distribution date, divided by
the number of installments then remaining to be made (including the installment
to be paid on such distribution date);


(iv) (The following only applies as a Post-2004 Provision) In annual
installments over a period specified by the Participant at the time of the
deferral election of no less than 2 years and no more than fifteen (15) years,
commencing in each case on the 15th day of January of the year following the
date of such Participant’s Retirement or Disability provided, however, that if
the Participant is a Specified Employee upon Retirement the first installment
shall be payable at the later of (1) the first business day that is more than
six (6) months following Retirement, or (2) the fifteenth day of January of the
year following the date of such Participant’s Retirement, each installment to
equal the aggregate amount of all Deferred Compensation of such Participant then
remaining in his or her Account or Accounts subject to such election, determined
as at the Valuation Date immediately prior to such distribution date, divided by
the number of installments then remaining to be made (including the installment
to be paid on such distribution date); or


(v) (The following only applies as a Post-2004 Provision) In annual installments
over a period specified by the Participant at the time of the deferral election
of no more than fifteen (15) years, commencing in each case on the 15th day of
January following the


18

--------------------------------------------------------------------------------





specified anniversary of the end of the Plan Year the Deferred Compensation was
earned unless the deferral is in respect to a Performance Grant Period greater
than 1 year, then following the specified anniversary of the end of the
Performance Grant Period, in either case, where the Participant specifies an
anniversary of between 2 and 20 years at the time of election to defer, each
installment to equal the aggregate amount of all Deferred Compensation of such
Participant then remaining in his or her Account or Accounts subject to such
election, determined as at the Valuation Date immediately prior to such
distribution date, divided by the number of installments then remaining to be
made (including the installment to be paid on such distribution date).


(e) (The following only applies as a Pre-2005 Provision) Extension of Deferral
Period. If the deferral period for any Deferred Amount specified by a
Participant in an effective Agreement (or in any subsequent election form
pursuant to this subsection (e)) is two years (as provided in clause (i) of
subsection (d) of this Section 7.1), such Participant may extend the deferral of
such Deferred Amount at his or her election to any date permitted by Section
7.1(d) if, and only if, such election is made at least twelve (12) months prior
to the expiration of the deferral period provided under such Agreement (or
subsequent election form) and in the calendar year prior to the calendar year
during which such Deferred Compensation would have been paid but for this
clause.


(f) (The following only applies as a Post-2004 Provision) Subsequent Deferral
Elections. A Participant may elect, in such manner (written or electronic) as
permitted by the Committee in accordance with this Section 7.1(f), to change the
time and/or form of payment previously elected in accordance with Section 7.1(d)
with respect to an amount of Deferred Compensation under the Plan (a “Subsequent
Deferral Election”). A Subsequent Deferral Election shall be irrevocable and
shall be made in accordance with the following rules:
(i) A Participant may make only one Subsequent Deferral Election with respect to
each Account to which Deferred Compensation has been credited for each Plan Year
(or Performance Grant Period, as applicable).
(ii) A Subsequent Deferral Election may only apply to Deferred Compensation
that, if not originally deferred pursuant to Article IV, would have been payable
to the Participant in cash.
(iii) A Subsequent Deferral Election (A) shall be irrevocable, (B) may not take
effect until at least twelve (12) months after the date on which it is made by
the Participant, (C) to be effective with respect to Deferred Compensation
otherwise payable at a specified time or pursuant to a fixed schedule, must be
made not less than twelve (12) months prior to the date of the first scheduled
payment of such Deferred Compensation, and (D) must delay the payment date (or
payment commencement date) of the applicable Deferred Compensation for a period
of at least five (5) years after the date that payment otherwise would have been
made (or commenced) in accordance with the Participant’s prior election under
Section 7.1(d) (except as may otherwise be permitted under Section 409A of the
Code), provided that in no event may a Subsequent Deferral Election result in a
payment of Deferred Compensation being made (or commenced) later than January
15th following the 20th


19

--------------------------------------------------------------------------------





anniversary of the end of the Plan Year (or Performance Grant Period, as
applicable) in which the Deferred Compensation was earned.
(iv) In no event may a Subsequent Deferral Election result in the acceleration
of a payment in violation of Section 409A of the Code, and the Committee shall
disregard any Subsequent Deferral Election by a Participant to the extent such
election would result in such an acceleration or that otherwise does not comply
with any of the terms of this Section 7.1(f).


Section 7.2. Elections of Deferral Period and Payment Forms. With respect to any
Deferred Amount of an active Employee, the period of deferral and form of
distribution will be determined in accordance with the elections in Section 7.1
except as otherwise determined under this Section 7.2 as follows:


(a) Absence of Deferral Period Election. With respect to any Deferred Amount of
a Participant for which no effective election as to time of payment has been
filed with the Committee, such related Deferred Compensation will be paid in a
lump sum on the earlier of (a) the second (2nd) anniversary of (i) to the extent
such Deferred Compensation is a Deferred Performance Amount, the date such
Deferred Performance Amount would have been paid (but for such deferral
election) or (ii) to the extent such Deferred Compensation is a Deferred Salary
Amount, the fifteenth (15th) day of January of the year following the Plan Year
during which such Deferred Salary Amount would have been paid (but for such
deferral election), or (b) the fifteenth (15th) day of the year following the
year of such Participant’s Retirement or Disability, (The following clause is a
Post-2004 Provision applying only to Post-2004 Benefits) provided that if the
Participant retires while a Specified Employee, payment will be on the later of
(1) the first business day that is more than six (6) months following the date
of Retirement or (2) the fifteenth (15th) day of the year following the
Participant’s Retirement.


(b) (The following only applies as a Pre-2005 Provision applying to Pre-2005
Benefits) An employee may change an election made under 7.1(d) (ii) or (iii) for
his form of distribution if the election is at least 12 months before
Retirement. Such extension or change in the election will not be valid until the
12 months have expired. If a distribution would have otherwise been made under
this Article VII pursuant to the last election applicable to such Deferred
Compensation before the expiration of the 12 months, then the prior election
will control the time and form of distribution.


(c) (The following only applies as a Pre-2005 Provision applying to Pre-2005
Benefits) Notwithstanding the other provisions of this Section 7.2, employees or
retirees may elect to have any or all of their Deferred Compensation paid out as
soon as administratively possible in a lump sum payment made at 90% of their
Deferred Compensation payable under the other provisions of this Section 7.2
provided that in the case of any elected officer of the Company, such election
is only valid if such election is approved by the Compensation Committee in its
sole discretion.


Section 7.3. Minimum Balance. (The following only applies as a Pre-2005
Provision applying to Pre-2005 Benefits) Notwithstanding the foregoing, in the
event that a Participant’s Employment is terminated for any reason and the
aggregate undistributed amount of all of his or


20

--------------------------------------------------------------------------------





her Deferred Compensation is $50,000 or less, as at the Valuation Date
immediately prior to such termination of Employment, the entire amount of all of
his or her Accounts shall be paid in a lump sum within sixty (60) days after his
or her termination of Employment.


(The following only applies as a Post-2004 Provision applying to Post-2004
Benefits). Notwithstanding the foregoing, and to the extent permitted by Section
409A of the Code, the Committee may, in its sole discretion, require a mandatory
lump sum payment of a Participant’s Deferred Compensation if the undistributed
amount does not exceed the applicable dollar limit under Section 402(g)(1)(B) of
the Code, provided that the payment liquidates the Participant’s entire interest
in the Plan (applying the Plan aggregation rules).




ARTICLE VIII
PAYMENTS FROM THE PLAN


Section 8.1. Time, Amount and Form of Payment. Each payment of a Participant’s
Deferred Compensation to such Participant will be subject to the following rules
and any other rules adopted from time to time by the Committee and uniformly
applied:


(a) Time and Form of Payment. The Committee will cause the Company (or other
Employer, as applicable) to pay, or cause to be paid, the Deferred Compensation
of a Participant to such Participant or his or her Beneficiaries at the time or
times and in the form (lump sum or installments) specified in Article VII of the
Plan and in the Agreement or other payment election form submitted to the
Committee in accordance with the terms of the Plan.


(b) Amount of Payment. Each amount of Deferred Compensation to be paid to a
Participant will be determined as of the Valuation Date on or next preceding the
date such payment is due to such Participant.


(c) Medium of Payment. Each Participant or his or her Beneficiaries will receive
all payments of such Participant’s Deferred Compensation in cash.


Section 8.2. Acceleration of Payment Upon Change of Control. (a) Pre-2005
Provision applying to Pre-2005 Benefits only. In the event a Change of Control
occurs, the entire amount of Deferred Compensation of each Participant shall be
immediately paid to such Participant (or, if applicable, his or her
Beneficiaries) and no additional deferrals of Performance Compensation, Salary
or other cash compensation will be made under the Plan (notwithstanding any
outstanding election for such deferrals) and the Plan shall automatically
terminate effective as of the Change of Control Date.


(b)    Post-2004 Provision applying to Post-2004 Benefits only. In the event a
Participant incurs a separation from service within two years of the occurrence
of a Change of Control Event, the entire amount of Deferred Compensation of such
Participant shall be immediately paid to such Participant (or, if applicable,
his or her Beneficiaries), provided, that if the Participant is a Specified
Employee upon separation from service, then the entire amount of Deferred
Compensation shall


21

--------------------------------------------------------------------------------





be payable on the first business day that is more than six (6) months following
the separation from service, and no additional deferrals of Performance
Compensation, Salary or other cash compensation will be made under the Plan
(notwithstanding any outstanding election for such deferrals).




ARTICLE IX
SOURCE OF PAYMENTS


Section 9.1. Payments from General Funds of Employers and Rabbi Trusts. All
payments of Deferred Compensation under and in accordance with the Plan shall be
paid in cash from the general funds of the applicable Employer and there shall
be no requirement that any special or separate trust, fund or account shall be
established in the name of any Participant or Beneficiary or other segregation
of assets made to assure such payments; provided, however, that each of the
Company and the Participating Employers intends to establish a Trust and may
establish a bookkeeping reserve to meet its obligations under the Plan. To the
extent that any Participant, Beneficiary or other person has a right to receive
payments of Deferred Compensation from the Company or a Participating Employer
under the Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company or such Participating Employer.


Section 9.2. The Trusts. (a) A Trust to be known as the Rabbi Trust for the
Deferred Compensation Plan for Executives of the Company (the “Company Trust”)
will be established pursuant to a Trust Agreement between the Company and the
Trustee and is intended to be maintained as a “grantor trust” under section 671
of the Code. The assets of the Company Trust will be held, invested and disposed
of by the Trustee in accordance with the terms of the Company Trust, for the
exclusive purpose of paying Deferred Compensation to Participants or their
Beneficiaries as and when due under the Plan. The assets of the Company Trust
shall at all times be subject to the claims of the Company’s general creditors
in the event of the Company’s insolvency or bankruptcy.


(b) Each Participating Employer shall prior to permitting any Eligible Employee
to participate in the Plan, enter into and maintain a Trust for the Deferred
Compensation Plan for Executives of the Company for Participants who are
Employees of such Participating Employer (each an “Employer Trust”), which shall
be established pursuant to a Trust Agreement between such Participating Employer
and the Trustee and shall be intended to be maintained as a “grantor trust”
under 671 of the Code. The assets of each Employer Trust will be held, invested
and disposed of by the Trustee in accordance with the terms of the Employer
Trust for the exclusive purpose of paying Deferred Compensation to Participants
employed by such Participating Employer or their Beneficiaries as and when due
under the Plan. The assets of each Employer Trust shall at all times be subject
to the claims of the general creditors of the Participating Employer that
established such trust in the event of such Participating Employer’s insolvency
or bankruptcy.


(c) The Company Trust and each Employer Trust (herein collectively referred to
as the “Trusts”) shall each contain substantially the same provisions and have
the same Trustee and shall, to the extent practicable, be administered and
invested jointly, except that the assets shall be separate


22

--------------------------------------------------------------------------------





and subject only to the general creditors of the Employer which is the grantor
of the applicable Trust.


Section 9.3. Contributions and Expenses. To the extent permitted by Section 409A
of the Code, The Company and Participating Employers may, from time to time,
make contributions to their respective Trusts in accordance with the applicable
Trust Agreement and the Plan. Deferred Compensation payable under the Plan and
expenses chargeable to the Participants in accordance with the Plan are intended
first to be paid from the applicable Trusts. To the extent the funds in such
Trusts are not sufficient (or are not paid by the Trustee), all Deferred
Compensation shall be paid by the Company or the applicable Participating
Employer.


Section 9.4. Trustee Duties. The powers, duties and responsibilities of the
Trustee shall be as set forth in the Trust Agreements and nothing contained in
the Plan, either expressly or by implication, shall impose any additional
powers, duties or responsibilities upon the Trustee. The Trustee shall make
investments in the Trusts as directed by the Committee, consistent with the
provisions of the Plan and the Trust Agreements. The Trustee may hold cash and
other liquid investments in such amounts as the Committee may deem appropriate.


Section 9.5. Reversion of Trust Funds to Company or Participating Employer.


(a) The Company shall have no beneficial interest in the Company Trust and no
part of the Company Trust shall revert or be repaid to the Company, except the
assets will be available to pay the general creditors of the Company in the case
of insolvency and as expressly provided in the Plan or the Trust Agreement which
establishes the Company Trust.


(b) No Participating Employer shall have a beneficial interest in such
Employer’s Employer Trust and no part of such Employer Trust shall revert or be
repaid to such Participating Employer, except the assets will be available to
pay the general creditors of the Participating Employer in the case of
insolvency and as expressly provided in the Plan or the Trust Agreement which
establishes such Employer Trust.




ARTICLE X
DESIGNATION OF BENEFICIARIES


Section 10.1. Designation Procedure. Each Participant may designate one
beneficiary or several beneficiaries (such beneficiary or beneficiaries of a
Participant herein referred to as the Participant’s “Beneficiaries”) to receive
any balance, or portion thereof, of his or her Accounts which may be payable
under the Plan upon his or her death. To be effective, each designation must be
in writing on a form provided by the Committee and must be signed by the
Participant and filed with the Committee prior to the Participant’s death. Each
Participant may name one or more primary Beneficiaries and one or more
contingent Beneficiaries; provided that if a Participant names more than one
Beneficiary, the Participant shall designate the percentage payable to each. A
Participant may from time to time revoke or change his or her Beneficiaries
designation without the consent of any Beneficiary by filing a new designation
with the Committee, and each change will revoke


23

--------------------------------------------------------------------------------





all prior designations of Beneficiaries. The last such designation of
Beneficiaries received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt.


(b) Absence of Designation. If no designation of Beneficiaries is in effect at
the time of a Participant’s death, if no designated Beneficiary survives the
Participant, or if the Participant’s designation of Beneficiaries conflicts with
law, then the Participant’s estate shall be the Beneficiary entitled to receive
all Deferred Compensation then unpaid. The Committee may direct the Company or
any Participating Employer to retain such unpaid Deferred Compensation without
liability for any interest thereon or other earnings or gains thereon, until the
rights thereto are determined, or the Committee may direct the Company or
Participating Subsidiary to pay such unpaid Deferred Compensation into any court
of appropriate jurisdiction, and such payment shall completely discharge all
liability of the Company and, if applicable, any Participating Employer for
unpaid Deferred Compensation.


(c) Payment to Minor or Incompetent Beneficiaries. In the event a deceased
Participant’s Beneficiary is a minor, is legally incompetent, or cannot be
located after reasonable effort, the Committee will make payment to the
court-appointed guardian or representative of such Beneficiary, or to a trust
established for the benefit of such Beneficiary, as applicable.


(d) Judicial Determination. In the event the Committee for any reason considers
it improper to direct any payment as specified in this Section 10.1, it may have
a court of competent jurisdiction determine to whom payments should be made, in
which event all expenses incurred in obtaining such determination may be
deducted from the unpaid Deferred Compensation or charged to the payee. Any such
payment shall constitute a complete discharge of all liability of the Employers
to such Participant under the Plan.


Section 10.2. Payment to Participant’s Representative. If a Participant is
incompetent to handle his or her affairs as of any date designated by such
Participant as a date on which a payment of all or a portion of such
Participant’s Deferred Compensation is to be made, the Committee will make any
payments due to such Participant to his or her court-appointed personal
representative or, if none is appointed, the Committee may in its discretion
make payments to his or her spouse, a child, a parent, or a brother or sister,
or any other person deemed by the Committee to have incurred expenses for the
care or maintenance of such Participant, in such manner and proportions as the
Committee may determine; provided that the Committee may request a court of
competent jurisdiction to determine the payee, in which event, to the extent
permitted by Section 409A of the code, all expenses incurred in obtaining the
determination may be deducted from the unpaid Deferred Compensation or charged
to the payee. Any such payment shall constitute a complete discharge of all
liability of the Employers to such Participant under the Plan.


Section 10.3. Unclaimed Benefits. In the event the Committee cannot locate, with
reasonable effort, any person entitled to receive a Participant’s unpaid balance
of Deferred Compensation the obligation of the Employer to make any payment of
such Participant’s Deferred Compensation will be canceled on the fifth
anniversary after the first day on which a payment of


24

--------------------------------------------------------------------------------





such Deferred Compensation was due to be paid, but will be reinstated within
sixty (60) days after the Participant or a Beneficiary is located.




ARTICLE XI
ADMINISTRATION OF PLAN


Section 11.1. Administration. The Plan shall be administered by the Committee,
as appointed by the Compensation Committee (and which may be the Compensation
Committee). Determinations by the Committee as to any questions arising under
the Plan shall be final, conclusive and binding upon all persons including
Participants, Beneficiaries, the Company and Participating Employers. A member
of the Committee who is also a Participant must abstain from voting on any
matter relating to his or her participation in the Plan or to his or her
Deferred Compensation.


Section 11.2. Allocation of Fiduciary Responsibilities: Composition and Powers
of Committee. The fiduciaries will have the powers and duties described below,
and may delegate their duties to the extent permitted under ERISA;


(a) Company. The Company, through the Compensation Committee, will be
responsible for appointing and removing Committee members, approving the
adoption of the Plan by each new Participating Employer and designating Eligible
Employees.


(b) The Committee.


(1) Appointment and Termination of Office. The Committee will consist of not
less than three (3) or more than five (5) individuals who will be appointed by
and serve at the pleasure of the Compensation Committee. The Compensation
Committee will have the right to remove any member of the Committee at any time.
A member of the Committee may resign at any time by written resignation to the
Committee and the Compensation Committee. The Compensation Committee will
appoint a successor to fill any vacancy in the Committee’s membership.


(2) Organization of Committee. The Committee will elect a Chairman from among
its members, and will appoint a Secretary who may or may not be a Committee
member. The Committee may appoint or retain such agents (including legal counsel
and accountants) who may or may not be Committee members, as it considers
necessary for the effective performance of its duties in administering the Plan,
and may delegate to such agents such ministerial powers and duties as it
considers expedient or appropriate. The Committee may fix the compensation of
the agents within the limits set by the Compensation Committee. Committee
members who are employed by the Company or a Participating Employer shall serve
as such without additional compensation.


(3) Committee Meetings. The Committee will hold meetings at least annually. A
majority of the members then in office will constitute a quorum. All actions of
the Committee may be taken with or without a meeting. Each action of the
Committee taken at a meeting


25

--------------------------------------------------------------------------------





shall be taken on a majority vote of all members of the Committee then in
office. Any action taken without a meeting shall be in writing and signed by a
majority of the members of the Committee then in office. The Committee may
establish such other rules and procedures for taking action with or without a
meeting as it shall deem appropriate.


(4) Powers of the Committee. The Committee will have primary responsibility for
administering the Plan, and all powers necessary to enable it to properly
perform its duties, including but not limited to the following powers and
duties:


(A) Rules. The Committee may adopt rules, regulations and procedures as it deems
necessary for the performance of its duties under the Plan, except to the extent
that such rules, regulations and procedures conflict with the express provisions
of the Plan or written policies or directives of the Compensation Committee.


(B) Interpretation. The Committee will have the power to interpret the Plan and
to decide all questions arising under the Plan; provided, however, that the
Compensation Committee shall also have the power and authority to interpret the
Plan and interpretations, rules and regulations adopted by the Compensation
Committee shall control.


(C) Individual Accounts. The Committee, or the Recordkeeper acting for it, will
maintain individual Accounts for each Participant and will allocate Equivalents
in respect of Deferred Amounts to the proper Accounts.


(D) Participant Data. The Committee will request from the Company and the
Participating Employers complete information regarding the Deferred Amounts of
each Participant and such other information as it considers necessary from time
to time, and will treat Employer records as conclusive with respect to such
information.


(E) Payments. The Committee will direct the payment of Account balances from the
Trust (or from the Company or the Participating Employer, as the case may be),
and will specify the Participant (or Beneficiary or Beneficiaries) to be paid
and the amount, the time and the conditions, if any, of each payment.


(F) Disclosure. The Committee will prepare and distribute, or cause to be
prepared and distributed, to the Participants copies of the Plan, notices and
other information about the Plan in such manner as it deems appropriate and in
compliance with applicable law.


    (G) Agreements and Other Forms. The Committee will provide forms of
Agreements for use by Eligible Employees to elect to participate in the Plan and
other forms for use by Participants in respect of their participation in the
Plan.




26

--------------------------------------------------------------------------------





    (H) Financial Information. The Committee will periodically prepare, or cause
to be prepared, reports of the Plan’s operation and will submit a copy of each
report to the Compensation Committee and cause a copy to be maintained in the
office of the Secretary of the Company and each Participating Employer.


    (I) Reporting and Tax Returns. The Committee will cause to be filed all
reports and tax returns required under ERISA and the Code.


Section 11.3. Indemnification. The Company and each of the Participating
Employers will indemnify and hold harmless the Committee and each member, and
each person to whom the Committee has delegated responsibility under this
Article XI (each an “Other Person”), from and against any and all losses, costs,
liabilities or expenses that may be imposed upon or incurred by them in
connection with or resulting from any claim, action, suit, or proceeding to
which any member of the Committee or such Other Person is or may be a party or
may be involved by reason of any action taken or failure to act under the Plan,
or for any other reason, and from and against any and all amounts paid by the
members of the Committee (or any of them) or such Other Person or Persons in
settlement (if with the Company’s approval) of, or paid by them in satisfaction
of a judgment in, any such action, suit or proceeding and from and against any
other joint or several liability for their acts and omissions and for the acts
and omissions of their duly appointed agents in the administration of the Plan,
except for their own willful breach of fiduciary duty or willful misconduct.


Section 11.4. Claims Procedures. (a) Application for Payment of Deferred
Compensation. The Committee will, if possible, furnish to each Participant
timely information concerning distributions of Deferred Compensation due under
the Plan to such Participant at least one year prior to the anticipated date of
such distribution. The Committee may request any Participant, Beneficiary or
other person claiming the right to receive payments of Deferred Compensation
under the Plan to submit a written application, together with such information
as the Committee considers necessary to process the claim. (The following is a
Post-2004 Provision only) In any event, the Committee will either pay by the end
of the year any amount that is payable in such year pursuant to the terms of the
Plan and any effective elections that have been made.


(b) Action on Application. Within ninety (90) days after receipt of an
application and all necessary information, the Committee will furnish the
claimant a written notice of its decision. If the Committee denies the claim in
whole or in part, the notice will set forth (1) specific reason for the denial,
with specific reference to Plan provisions upon which the denial is based; (2) a
description of any additional information or material necessary to process the
application with an explanation why such material or information is necessary;
and (3) an explanation of the claim review procedure under the Plan.


(c) Claim Review. Any Participant, Beneficiary or other claimant who does not
agree with the decision rendered on the application may request that the
Committee review the decision. Each request for review must be made in a writing
addressed to and filed with the Committee within sixty (60) days after the
claimant receives the decision, or if the application has neither been approved
nor denied within the 90-day period specified in subsection (b), then the
request must be made within 60 days after expiration of the 90-day period.
Concurrently with filing the request for review


27

--------------------------------------------------------------------------------





the claimant may submit in writing to the Committee a statement of the issues
raised by his appeal and supporting arguments and comments. Where the Committee
believes that the issues raised by the claimant’s appeal may be more efficiently
or fairly processed by taking testimony of the claimant or others, it will set
the matter for oral hearing and give the claimant reasonable notice of the time
and place. The Committee will proceed promptly to resolve all issues raised by
the claimant’s appeal and will render a written decision on the merits within 60
days following the claimant’s request for review. Any determination by the
Committee after completion of the review process set forth herein shall be
binding upon the Company and the claimant.




ARTICLE XII
AMENDMENT AND TERMINATION


Section 12.1. Amendment of the Plan. The Plan may be amended, modified or
suspended by the Company pursuant to action taken by the Board or by the
Compensation Committee; provided, however, that no such action shall have the
effect of reducing or eliminating any Account balance as at the effective date
of any such amendment, modification or suspension or otherwise impairing or
adversely affecting the rights of any Participant or Beneficiary to payment of
Deferred Compensation under the Plan which had accrued prior to the date of such
action. In the event of any amendment to, or modification or suspension of, the
Plan, the Company will promptly notify each Participant of such amendment,
modification or suspension of the Plan. Any such amendment shall be made by, and
any such modification or suspension shall be evidenced by, written instrument
executed by the Company.


Section 12.2. Termination of the Plan. Although the Company expects the Plan to
be continued indefinitely, the Company reserves the absolute right to terminate
the Plan at any time by action taken by the Board or the Compensation Committee
in accordance with this Section. Subsections (a), (b) and (c) apply after
December 31, 2004.


(a)Notwithstanding the foregoing, no termination or amendment of this Plan may
accelerate payment of Post-2004 Benefits to any Participant except under the
following conditions subject to the mandatory six-month delay for Specified
Employees:


(1) The Company may terminate and liquidate the Plan within 12 months of a
corporate dissolution taxed under section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the Plan are included in the Participants’ gross incomes in the
latest of the following years (or, if earlier the taxable year in which the
amount is actually or constructively received): (a) the calendar year in which
the Plan termination and liquidation occurs; (b) the first calendar year in
which the amount is no longer subject to a substantial risk of forfeiture; or
(c) the first calendar year in which the payment is administratively
practicable.
 
(2) The Company may terminate and liquidate the Plan pursuant to irrevocable
action taken by the Board of Directors within the 30 days preceding or the 12
months following a change in control event (as defined in Treasury Regulation
§1.409A-3(i)(5)),


28

--------------------------------------------------------------------------------





provided that this paragraph will only apply to a payment under a plan if all
agreements, methods, programs, and other arrangements sponsored by the Company
immediately after the time of the change in control event with respect to which
deferrals of compensation are treated as having been deferred under a single
plan under Treasury Regulation §1.409A-1(c)(2) are terminated and liquidated
with respect to each Participant that experienced the change in control event,
so that under the terms of the termination and liquidation all such participants
are required to receive all amounts of compensation deferred under the
terminated agreements, methods, programs and other arrangements within 12 months
of the date the Company irrevocably takes all necessary action to terminate and
liquidate the agreements, methods, programs, and other arrangements.


(3) The Company may terminate and liquidate the Plan, provided that (a) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Company; (b) the Company terminates and liquidates all
agreements, methods, programs, and other arrangements sponsored by the Company
that would be aggregated with any terminated and liquidated agreements, methods,
programs, and other arrangements under Treasury Regulation §1.409-1(c) if any
Participant had deferrals of compensation under all of the agreements, methods,
programs, and other arrangements that are terminated and liquidated; (c) no
payments in liquidation of the Plan are made within 12 months of the date the
Company takes all necessary action to irrevocably terminate and liquidate the
Plan other than payments that would be payable under the terms of the Plan if
the action to terminate and liquidate the Plan had not occurred; (d) all
payments are made within 24 months of the date the Company takes all necessary
action to irrevocably terminate and liquidate the Plan; and (e) the Company does
not adopt a new plan that would be aggregated with any terminated and liquidated
plan under Treasury Regulation §1.409A-1(c) if the same service provider
participated in both plans, at any time within three years following the date
the service recipient takes all necessary action to irrevocably terminate and
liquidate the Plan.




ARTICLE XIII
MISCELLANEOUS PROVISIONS


Section 13.1. No Assignment. The right of any Participant or any of his or her
Beneficiaries to receive Deferred Compensation under the Plan shall not be
assigned, anticipated, transferred, pledged or encumbered, either voluntarily or
by operation of law, nor shall any amount of a Participant’s Deferred
Compensation be subject to the claim or legal process of any creditor of such
Participant, or subject to seizure for payment of any debts or judgments, except
as provided in Article X of the Plan with respect to designation of
Beneficiaries and except as may otherwise be required by law. If any Participant
shall, or shall attempt to, assign, transfer, pledge or encumber any amount
payable under the Plan, or if by reason of such Participant’s bankruptcy or
other event happening at any time any such payment would be made subject to his
or her debts or liabilities or would otherwise devolve upon anyone else and not
be enjoyed by him or her or his or her Beneficiary, the Compensation Committee
may, in its sole discretion, terminate such Participant’s right to any such
payment of Deferred Compensation and, to the extent permitted by Section 409A of
the Code,


29

--------------------------------------------------------------------------------





direct that the same be held and applied to or for the benefit of such
Participant or his or her spouse, children or other dependents, or any of them,
in such manner as the Compensation Committee may deem appropriate.


Section 13.2. Adoption of and Withdrawal from Plan by a Participating Employer.
(a) Any domestic wholly-owned subsidiary of the Company which at the time is not
a Participating Employer, may, with the consent of the Committee, adopt the Plan
and become a Participating Employer by causing an appropriate written instrument
evidencing such adoption to be executed pursuant to the authority of its board
of directors and filed with the Company and by executing a Trust Agreement in
form and substance satisfactory to the Committee.


(b) Any Participating Employer may, by action of its board of directors,
withdraw from the Plan, such withdrawal to be effective upon notice in writing
to the Committee, and shall thereupon cease to be an Employer with respect to
future contributions by its Employees to the Plan. A Participating Employer
shall be entitled to terminate the Plan with respect to its participation, if
the Participating Employer meets the requirements of Section 12.2 when the
Participating Employer is substituted for the Company.


Section 13.3. Information Required. Each Participant shall provide the Committee
with such pertinent information concerning himself or herself and his or her
Beneficiaries relating to Plan participation by the Participant as the Committee
may specify, and no Participant or Beneficiary or other person shall have any
rights in or be entitled to any payments of Deferred Compensation under the Plan
unless such information is provided to the Committee.


Section 13.4. Elections by Eligible Employees. Any elections, designations,
requests, notices, instructions and other communications from an Eligible
Employee, Participant, Beneficiary or other person to the Committee required or
permitted under the Plan shall be in such form as is prescribed from time to
time by the Committee, shall be delivered as specified by the Committee and
shall be deemed to have been given and delivered only upon actual receipt
thereof by the Committee.


Section 13.5. Notices by Committee or any Employer. All notices, statements,
reports and other communications from the Committee or any Employer to any
Eligible Employee, Participant, Beneficiary or other person required or
permitted under the Plan shall be deemed to have been duly given when delivered
to such Eligible Employee, Participant, Beneficiary or other person.


Section 13.6. No Employment Contract or Commitment. The Plan is not, and shall
not be deemed to constitute, a contract of employment between the Company, or
any other Employer or other Subsidiary or Affiliate of the Company, and a
Participant. Neither the Plan nor any action taken hereunder by the Company or
any Participating Employer shall constitute a commitment or agreement to
continue the Employment of any Participant or shall be held or construed to
confer on a Participant any right to continued Employment with the Company or
any Participating Employer or any other Subsidiary or Affiliate of the Company,
or as a commitment to continue the rate of compensation of any Participant, or
as affecting the right of the Company or any Participating


30

--------------------------------------------------------------------------------





Employer to terminate the Employment of any Participant, Eligible Employee or
any other employee at any time, with or without cause.


Section 13.7. Severability. In the event any provision of the Plan shall be held
invalid or illegal for any reason, any illegality or invalidity shall not affect
the remaining parts of the Plan and the Plan shall be construed and enforced as
if the illegal or invalid provision had been omitted, and the Company shall have
the privilege and opportunity to correct and remedy questions of illegality or
invalidity by amendment as provided in the Plan.


Section 13.8. Effect of IRS Determination. For Pre-2005 Benefits, if any
Deferred Amount is found in a “determination” (within the meaning of Section
1313(a) of the Code) to have been includible in gross income by a Participant
prior to the payment thereof as provided under the Plan, such Deferred Amount
(as adjusted by Equivalents to the applicable Valuation Date) shall be
immediately paid to such Participant notwithstanding such Participant’s election
or any other provision of the Plan.


Section 13.9. Taxes and Withholding. All payments of Deferred Compensation in
accordance with the Plan shall be subject to such withholding for taxes and
deductions for payroll and other taxes (federal, state or local) as may be due
thereon and the determination by the Committee as to the amounts withheld from
such payments shall be binding upon each Participant and his or her
Beneficiaries.


Section 13.10. No Rights to Assets Created. The obligations of the Company or
any Participating Employer to make payments of Deferred Compensation under the
Plan shall constitute a liability of the Company or a Participating Employer, as
the case may be, to the Participant and his or her Beneficiaries. Such payments
of Deferred Compensation shall be made from the general funds of the Company or
the Participating Employer, as the case may be, or from the Trusts. Neither the
Company nor any Participating Employer shall be required to establish or
maintain the Trusts or any special or separate fund or trust or otherwise to
segregate assets to assure that such payments shall be made, and neither a
Participant nor his or her Beneficiaries shall have any interest in any
particular asset of the Company or any Participating Employer or in the Trusts
or any other trust by reason of the Company’s (or a Participating Employer’s)
obligations hereunder. Nothing contained in the Plan shall create or be
construed as creating a trust of any kind or any other fiduciary relationship
between the Company or any Participating Employer and a Participant or his or
her Beneficiaries.


Section 13.11. Precedent. Except as otherwise specifically provided, no action
taken in accordance with the Plan by the Employers or the Committee shall be
construed or relied upon as a precedent for similar action under similar
circumstances.


Section 13.12. No Guarantees. No employer guarantees that any Reference
Investment Fund will not result in a reduction of, or loss to, any Deferred
Amount or Deferred Compensation or any Account. Neither the Company, nor any
Participating Employer nor the Trustee guarantees the amount or payment of any
Deferred Compensation or other amount payable to any Participant under the Plan.


31

--------------------------------------------------------------------------------







Section 13.13. Expenses. The expenses of administration of the Plan, including
the payment of the fees of the Trustee and the Recordkeeper, shall be paid by
the Company.


Section 13.14. Claims of Other Persons. The provisions of the Plan shall in no
event be construed as giving any person, firm or corporation any legal or
equitable right as against the
Company or any Participating Employer or their respective officers, directors or
employees, except as expressly provided for in the Plan.


Section 13.15. Captions. The captions preceding the Articles, Sections and
subsections hereof have been inserted solely as a matter of convenience and in
no way define or limit the scope or intent of any provisions thereof.


Section 13.16. Validity of the Plan. The validity of the Plan shall be
determined, and the Plan shall be governed by and construed and interpreted, in
accordance with the laws of the State of Ohio.


Section 13.17. Plan Binding on Parties. The Plan shall be binding upon the
Employees, all Participants and Beneficiaries, and, as the case may be, the
heirs, executors, administrators, successors and assigns of each of them.
Obligations incurred by the Company or any Participating Employer shall be
binding upon the Company or such Participating Employer, as the case may be, and
shall inure to the benefit of the Participants or their Beneficiaries.


Section 13.18. Compliance with Section 409A of the Code. (a) It is intended that
the Plan comply with the provisions of Section 409A of the Code, so as to
prevent the inclusion in gross income of any amounts deferred hereunder in a
taxable year that is prior to the taxable year or years in which such amounts
would otherwise actually be paid or made available to Participants or
Beneficiaries. This Plan shall be construed, administered, and governed in a
manner that affects such intent, and the Committee shall not take any action
that would be inconsistent with such intent.


(b) Although the Committee shall use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A of the Code, the tax
treatment of deferrals under this Plan is not warranted or guaranteed. Neither
the Company, the other members of the Affiliated Group, the Board, nor the
Committee (nor its designee) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant, Beneficiary or
other taxpayer as a result of the Plan.


(c) Any reference in this Plan to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance promulgated with
respect to such Section 409A by the U.S. Department of Treasury or the Internal
Revenue Service. For purposes of the Plan, the phrase “permitted by Section 409A
of the Code,” or words or phrases of similar import, shall mean that the event
or circumstance shall only be permitted to the extent it would not cause an
amount deferred or payable under the Plan to be includible in the gross income
of a Participant or Beneficiary under Section 409(A)(a)(1) of the Code.
* * *


32

--------------------------------------------------------------------------------









Executed at Akron, Ohio, this 19th day of April, 2017.






The Goodyear Tire & Rubber Company




By:    /s/ John T. Lucas                
John T. Lucas
Senior Vice President, Global Human Resources








ATTEST:




/s/ Daniel T. Young            
Daniel T. Young
Assistant Secretary    




33

--------------------------------------------------------------------------------









ANNEX I
TO
THE GOODYEAR TIRE & RUBBER COMPANY
DEFERRED COMPENSATION PLAN FOR EXECUTIVES




The Reference Investment Funds are as follows:


1.    Money Market Fund. The Benchmark Fixed Income - Government Select
Portfolio.


2.    Bond Fund. The Benchmark Short-Intermediate Bond Portfolio.


3.    Equity Index Fund. The Benchmark Equity Index Portfolio.


4.    Balanced Fund. The Benchmark Balance Portfolio.


5.    Growth Fund. The Twentieth Century Ultra Investment Fund.




















































34